ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the applicant’s application filed on 11/23/2020, the Specification, the Abstract, the claims and the Drawings were received. The IDS received on 11/23/2020 has been considered. 

Priority
3.	This application is a CIP of 16/010,136 06/15/2018 PAT 10846821; 16/010,136 is a CON of 14/999,610 06/03/2016 PAT 10037592 ABN; 14/999,610 has PRO 62/230,422 06/05/2015.

Allowed Claims
4.        After a thorough review of the claims and the applicant’s specification and performing an updated search of applicable prior art, pending claims 1-20 are in condition for allowance.

Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 6, and 20 are allowable over the prior art of record. The remaining claims are dependent of claims 1, 6, and 20 respectively, therefore, are allowed.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lim et al, US 20130322753 A1, discloses systems and methods for local tone mapping are provided. In one example, an electronic device includes an electronic display, an imaging device, and an image signal processor. The electronic display may display images of a first bit depth, and the imaging device may include an image sensor that obtains image data of a higher bit depth than the first bit depth. The image signal processor may process the image data, and may include local tone mapping logic that may apply a spatially varying local tone curve to a pixel of the image data to preserve local contrast when displayed on the display. The local tone mapping logic may smooth the local tone curve applied to the intensity difference between the pixel and another nearby pixel exceeds a threshold.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        2/11/2022